Citation Nr: 0634716	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sinus disability. 

2.  Entitlement to an increased initial rating for bilateral 
hearing loss disability.

3.  Entitlement to an increased initial rating for residuals 
of a back injury. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to June 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 RO decision hat denied service 
connection for a sinus disability.  The appeal also arises 
from a January 2005 RO decision that awarded service 
connection for residuals of a back injury (rated 10 percent 
disabling) and for bilateral hearing loss disability (rated 
noncompensably disabling), each effective April 20, 2000.  In 
January 2006, the RO increased the rating for the bilateral 
hearing loss to 10 percent, effective January 3, 2006.  The 
veteran testified before the Board in May 2006.

The Board addresses the claim for an increased (initial) 
rating for residuals of a back injury (now rated 10 percent 
disabling) in the REMAND below and REMANS that issue to the 
RO via the Appeals Management Center in Washington, D.C.  The 
veteran will be notified of any further action required of 
him. 


FINDINGS OF FACT

1.  A sinus disorder was not manifested in service and has 
not been related to the veteran's active service or any 
aspect thereof.  

2.  Prior to January 3, 2006, the veteran's hearing acuity 
was no worse than Level III in the right ear and Level II in 
the left ear.  

3.  As of January 3, 2006, the veteran's hearing acuity has 
been no worse than Level IV in the right ear and Level III in 
the left ear.  

CONCLUSIONS OF LAW

1.  A sinus disability was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.380 (2006).

2.  The criteria for an increased (initial) rating for 
bilateral hearing loss disability (rated 0 percent as of 
April 20, 2000; and 10 percent as of January 3, 2006) have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in July 2001, July 2003, and May 
2006; rating decisions in July 2000, May 2001, October 2001, 
January 2005, and January 2006; statements of the case in 
October 2002 and March 2006; and supplemental statements of 
the case in January 2005 and January 2006.  The Board notes 
that VA's enhanced duties to notify and assist claimants 
became effective after the initial RO adjudication of the 
sinus disability service connection claim in July 2000.  
However, the July 2001 letter preceded the October 2001 RO 
decision, which re-evaluated the service connection claim for 
a sinus disability, and it set forth substantially all of the 
required elements of VA's duty to notify claimants.  Also, 
all the documents discussed specific evidence, the applicable 
legal requirements, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decisions.  VA 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The Board finds that even if there is 
any defect with regard to the timing or content of the notice 
sent prior to the RO's adjudications in July 2000 and January 
2005, the defects are harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claims.  As 
there is no indication of any evidence that the veteran would 
have produced absent any defective notice, the Board cannot 
ascertain any prejudice to the veteran, and any defect in the 
timing or content of the notice has not affected the fairness 
of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In particular, VA has 
obtained all identified private medical treatment records.  
VA has examined the veteran several times.  The veteran has 
not referred to any additional, unobtained, relevant 
evidence.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of the claims.
 
Service connection for a sinus disability

The veteran testified during his May 2006 Board hearing that 
he developed sinus problems in service while working as a 
boom operator; and that these problems continued after his 
separation from service.  He reported that during active 
duty, he received medical attention once for an upper 
respiratory infection and once for sinus complaints; 
otherwise, he treated his sinus disorder himself with over-
the-counter medications because he did not want to endanger 
his flight status.  After service, he indicated that he 
sought treatment in the late 1970s or 1980s for his sinus 
problems, but indicated that he could not recall the names or 
locations of his medical providers.  Based upon this 
testimony and evidence of record, the veteran contends that 
he is entitled to service connection for a sinus disorder.  

Service connection is warranted for disability resulting from 
an injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

Once the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the most recent medical evidence of record does 
not reveal that the veteran has a present diagnosis of a 
sinus disorder.  In making this observation, the Board 
acknowledges that the claims file contains both service and 
post-service medical records that reflect the veteran has 
experienced sinus symptomatology in the past.  Specifically, 
the veteran's service medical records reveal that he 
experienced sinus and respiratory problems in service; and in 
fact, may have experienced them prior to service.  Although 
the veteran's sinuses were reported as normal in the clinical 
evaluation section of his service entrance examination, the 
veteran indicated on a December 1954 examination that he had 
previously experienced ear, nose and throat problems prior to 
service.  During his long tenure in the service, the veteran 
was seen and treated for such things as sinusitis (September 
1958), sinus drainage (March 1963), bronchitis (February 
1967) and upper respiratory infections (February 1964, June 
1970, July 1970, January 1971, April 1972 and December 1975).  
But on numerous re-enlistment examinations and on his 
separation examination (November 1957, December 1968, March 
1969, May 1970, January 1971, March 1972, February 1973, 
January 1974, February 1975 and April 1976), his clinical 
evaluations consistently revealed that his nose and sinuses 
were normal.  Indeed, on examinations in November 1957 and 
April 1976, he denied having sinusitis, ear, nose or throat 
trouble.  Also, on March 1969 X-rays, his sinuses were 
normal.  Thus, while it appears that the veteran had at least 
one instance of sinusitis in service and experienced several 
respiratory problems during that period of time, he separated 
from service without evidence of a sinus condition.

Post-service medical records from March 2000 to December 2005 
reveal that the veteran was seen with sinus symptomatology 
associated with chronic obstructive pulmonary disease, upper 
respiratory infections and allergic rhinitis.  Specifically, 
these records reveal the veteran's complaints of chronic 
nasal congestion and significant post-nasal drainage that 
were later associated with a diagnosis of chronic (but not 
persistent) sinusitis.  See May 2000 letter from Dr. W. (the 
veteran was provided prescription medication and told to 
return if his symptoms did not improve as he would be 
scheduled for CT scans to rule out a diagnosis of persistent, 
chronic sinusitis).  He was seen again in June 2001 for 
complaints of productive cough and sinus drainage, for which 
he was diagnosed with bronchitis and an upper respiratory 
infection.  See medical records from Dr. B.  Thereafter, in 
June 2002 and July 2002, he was diagnosed with chronic 
obstructive pulmonary disease and allergic rhinitis.  He was 
noted to have resolving sinus symptomatology in December 
2003; and was seen again in December 2004 with a diagnosis of 
sinusitis.  However, the last private medical records 
contained in the claims file dated in June 2005 and November 
2005 indicate that the veteran was treated for sinus pressure 
and congestion associated with bronchitis and an upper 
respiratory infection.  No independent sinus disorder was 
referenced at that time.   

On a January 2006 VA examination, the examiner did not detect 
that the veteran had rhinitis, sinusitis or any other sinus 
disorder for which the veteran could be service connected.  
Examination revealed nasal obstruction of both the right and 
left nostrils, consisting of 15 percent and 10 percent, 
respectively; as well as a deviated septum on the right.  The 
examiner noted that the veteran's breath sounds were 
symmetric; no rhonchi or rales were noted; and the veteran's 
expiratory phase was within normal limits.  In addition, the 
examiner reported that the veteran's sinus X-ray was within 
normal limits.  The examiner diagnosed the veteran with nasal 
deviation to the right with tenderness, without any other 
disorder.

Based upon the evidence set forth above, the Board finds that 
while the claims file contains evidence that the veteran has 
experienced sinus symptomatology in the past, none of this 
evidence reflects that the veteran has a current disorder 
that can be service connected.  One of the required elements 
of service connection is evidence of a current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992);  Rabideau  v. 
Derwinski, 2 Vet. App. 141 (1992).  Absent competent medical 
evidence showing that the veteran presently has a sinus 
disability, there is no basis for service connection.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim of entitlement to service 
connection for a sinus disability.  

Increased rating for bilateral hearing loss disability

Bilateral hearing loss disability has been rated 0 percent 
disabling since April 20, 2000; and 10 percent since January 
3, 2006 (the date of a VA examination).  The veteran seeks 
higher ratings since the award of service connection.
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  

The veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2006).  But where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, here, the veteran 
timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of 
the establishment of service connection for it, VA must 
consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, none of the test results below meets 
the numerical criteria for such a rating.  Thus, his 
bilateral hearing loss is to be rated by the usual method.

On VA examination in December 2004, puretone thresholds were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
95
110
LEFT
15
20
55
85
95

The average decibel loss was 71.25 percent for the right ear 
and 63.75 percent for the left ear.  Speech recognition 
scores were 84 percent, bilaterally.  This examination 
results in a mechanical finding of hearing acuity Level III 
in the right ear and hearing acuity Level II in the left ear.  
This hearing acuity only warrants a noncompensable rating 
under 38 C.F.R. § 4.85. 

The veteran has submitted an April 2000 non-VA audiological 
examination.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
95
110
LEFT
15
20
50
85
95

The average was 67.5 for the right ear and 62.5 in the left 
ear.  Speech recognition ability (using unknown methodology) 
was 72 percent in the right ear and 88 percent in the left 
ear.  If this examination had satisfied the methodologies 
required under 38 C.F.R. § 4.85, it would have resulted in a 
mechanical finding of hearing acuity Level VI in the right 
ear and hearing acuity Level III in the left ear.  This 
hearing acuity would then have warranted a 10 percent rating 
under 38 C.F.R. § 4.85.  However, the test does not comport 
with the required methodologies, particularly the Maryland 
CNC word test for speech discrimination purposes.  Therefore, 
it is not useful for VA compensation purposes.   

The Board now turns to whether an increase is warranted in 
the 10percent rating that has been effective since January 3, 
2006.
 
On January 2006 VA examination, puretone thresholds were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
105
110
LEFT
40
50
70
100
105

The average puretone thresholds were 83.75 for the right ear 
and 81.25 for the left ear.  Speech recognition ability was 
86 percent for the right ear and 88 percent for the left ear. 
These results produce hearing acuity Level II for the right 
ear and hearing acuity Level III for the left ear.  Under 
38 C.F.R. § 4.85 these hearing acuity levels warrant only a 
10 percent rating.  

The Board is mindful of the veteran's May 2006 testimony that 
his bilateral hearing loss warrants an increased evaluation.  
However, the claim hinges on a mechanical application of 
specifically defined regulatory standards.  

The Board also finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the veteran that his bilateral hearing 
loss disability has resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board concludes that the veteran's bilateral 
hearing loss disability warrants no more than a 0 percent 
rating as of April 20, 2000; and no more than a 10 percent 
rating as of January 3, 2006. 


ORDER

Service connection for a sinus disability is denied.

An increased initial rating for bilateral hearing loss 
disability (rated 0 percent as of April 20, 2000; and rated 
10 percent as of January 3, 2006) is denied.


REMAND

Additional development is needed on the claim for an 
increased (initial) rating for the service-connected 
residuals of a back injury.  

A December 2004 VA examination diagnosed degenerative joint 
disease of the lumbosacral spine with spinal stenosis.

However, a more current examination is needed in light of 
evidence of worsening or changes in the veteran's disability 
since the December 2004 examination.  During his May 2006 
Board hearing, the veteran stated that he cannot walk further 
than half a block and that he experiences an unsteady gait 
while walking.  He also now uses a cane and a wheelchair 
because of his back disorder, neither of which were needed at 
the time of his December 2004 VA examination.  The case is 
therefore remanded in order for the veteran to be afforded a 
new orthopedic examination to determine the current severity 
of his service-connected back disability and its 
manifestations.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran identify (names, 
addresses, dates of treatment) all VA and 
non-VA treatment for his back disorder since 
December 2005, including from his primary 
care provider S.B., M.D.  Then, seek to 
obtain those records.

2.  Then, schedule the veteran for a VA 
examination to determine the current nature, 
diagnosis, and severity of his service-
connected back disability.  Provide the 
claims folder to the examiner.  All necessary 
diagnostic tests should be conducted at this 
time.

3.  Then, readjudicate the claim for an 
increased (initial) rating for residuals of 
a back injury (now rated 10 percent).  If 
the decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and the 
appropriate opportunity for a response.  
Then, return the case to the Board for is 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


